UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7875


UNITED STATES OF AMERICA,

                        Plaintiff - Appellee,

          v.

DEXTER ANTONIO DIXON,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:09-cr-00051-FL-1)


Submitted:   January 23, 2014              Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dexter Antonio Dixon, Appellant Pro Se.      Jane J. Jackson,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dexter    Antonio     Dixon       appeals         the   district         court’s

order denying his motion to compel the Government to file a

motion    for    sentence    reduction       under         Fed.   R.      Crim.    P.     35(b).

We affirm.

               It is well-settled that whether to file a Rule 35(b)

motion is a matter left to the Government’s discretion.                                 Fed. R.

Crim.    P.    35(b);    United    States        v.    Dixon,       998 F.2d 228,     230

(4th Cir. 1993).         Here, the Government found Dixon’s assistance

insufficient to merit such a motion, and Dixon has failed to

show    that    the     Government      obligated          itself      to   move     for    the

reduction as he asserts or that the Government’s refusal to move

for    the    reduction     was    based     on       an   unconstitutional             motive.

Wade v. United States, 504 U.S. 181, 185-86 (1992).

              Accordingly,    we     affirm       the       district        court’s       order

denying       Dixon’s    motion    to    compel.            We    dispense         with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                     AFFIRMED




                                             2